Citation Nr: 0603997	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-31 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bedford Regional Medical Center 
on October 24, 2003.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bloomington Hospital from 
October 24, 2003 to October 27, 2003.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bloomington Hospital from 
December 2, 2003 to December 3, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's spouse, and the appellant's 
daughter-in-law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to September 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and February 2004 decisions by 
the Indianapolis, Indiana Department of Veteran's Affairs 
(VA) Medical Center (MC).

In April 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the Bloomington 
Hospital from October 24, 2003 to October 27, 2003, pursuant 
to the "Millennium Bill Act" is addressed in the REMAND 
portion of the decision below and is REMANDED to the VAMC via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.

2.  The veteran's claim for payment or reimbursement of 
medical expenses incurred at Bedford Regional Medical Center 
on October 24, 2003 was received more than 90 days after the 
veteran was discharged from that facility.

3.  The competent evidence of record demonstrates that the 
medical care that the veteran received at Bloomington 
Hospital from December 2, 2003 to December 3, 2003 was not 
emergency treatment.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Bedford Regional Medical 
Center on October 24, 2003 have not been met.  38 U.S.C.A. § 
1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-8 
(2005).

2.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Bloomington Hospital 
from December 2, 2003 to December 3, 2003 have not been met.  
38 U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-8 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the requirements of the VCAA have been 
met.  The record reflects that in June 2004, the VAMC 
furnished the veteran a VCAA notification letter that 
included a copy of the VCAA statutes and regulations.  The 
veteran was also furnished a statement of the case in August 
2004 that set forth the applicable law.  However, the Board 
observes that such notification was issued after the initial 
AOJ decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issues on appeal were 
denied prior to issuance of VCAA notice.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains 
private treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims have been obtained.

Legal Criteria

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2005).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2005).

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 (quoted below), the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service- connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2005).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2005).



Legal Analysis

1.  Treatment at the Bedford Regional Medical Center on 
October 24, 2003

The veteran contends that payment or reimbursement is 
warranted for the cost of unauthorized private medical 
expenses incurred at Bedford Regional Medical Center on 
October 24, 2003.  The record indeed reflects that the 
veteran sought treatment at Bedford Regional Medical Center 
on October 24, 2003 for symptoms, which were diagnosed as a 
myocardial infarction.  As previously stated, the admission 
of a veteran to a non-VA hospital at VA expense must be 
authorized in advance.  However, the record does not 
establish and the veteran does not contend that his treatment 
at the non-VA facility was authorized.  Rather, he contends 
that the treatment was incurred as a result of a medical 
emergency.  However, because the record does not demonstrate 
that the veteran has any service-connected disabilities, he 
does not meet the requirements under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 (a-c).  Therefore, the provisions of 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 
(2004) (The Veterans Millennium Health Care and Benefits Act) 
are applicable.

The Board notes that under 38 C.F.R. § 17.1004, a veteran is 
required to file a claim within 90 days of the latest of the 
following: 1) July 19, 2001; 2) the date that the veteran was 
discharged from the facility that furnished the emergency 
treatment; 3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or 4) the date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  See 38 C.F.R. § 17.1004 (2004).

The record reflects that the Indianapolis VAMC received a 
claim on the veteran's behalf from the Bedford Regional 
Medical Center on January 27, 2004.  The Board notes that 
this is more than 90 days after the veteran was discharged 
from Bedford Regional Medical Center.  The Board acknowledges 
that the veteran argues that at the time of admittance to the 
hospital that he was told that his bill would be turned into 
VA and he did not have any control over when the hospital 
filed it with VA.  He further asserts that he never received 
a bill from the hospital and that he thought that it had 
already been taken care of.  

The Board is sympathetic to the veteran's contentions, 
however, the Board cannot grant the veteran's claim unless 
the facts of the case meet all of the requirements under 
38 C.F.R. § 17.1004, which this claim does not.  Thus, as the 
veteran's claim has failed to meet the necessary filing 
requirement under 38 C.F.R. § 17.1004, the claim must be 
denied. 

2.  Treatment at Bloomington Hospital on December 2, 2003 and 
December 3, 2003

The veteran contends that payment or reimbursement is 
warranted for the cost of unauthorized private medical 
expenses incurred at Bloomington Hospital on December 2, 2003 
and December 3, 2003.  The record indeed reflects that the 
veteran underwent a cardiac catheterization and angioplasty 
at Bloomington Hospital on admission from December 2, 2003 to 
December 3, 2003.  As previously stated, the admission of a 
veteran to a non-VA hospital at VA expense must be authorized 
in advance.  However, the record does not establish that his 
treatment at the non-VA facility was authorized.  Moreover, 
because the record does not demonstrate that the veteran has 
any service-connected disabilities, he does not meet the 
requirements under 38 C.F.R. § 17.120 (a-c).  Therefore, the 
provisions of 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2004) (The Veterans Millennium Health Care 
and Benefits Act) are applicable.

However, the Board finds that the veteran has not met the 
necessary requirements to qualify under the provision of the 
Veteran's Millennium Health Care and Benefits Act.  In this 
regard, the record establishes that the veteran was enrolled 
in the VA healthcare system and had received medical services 
within the 24-month period preceding the furnishing of his 
treatment, he was financially liable to the Bloomington 
Hospital for his treatment, and he had no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for his treatment.

However, the record does not demonstrate that the December 
2003 cardiac catheterization and angioplasty were performed 
for a condition of such a nature that a prudent layperson 
would have reasonably expected the delay in seeking immediate 
medical attention would have been hazardous to life or health 
or that the treatment was for a continued medical emergency 
of such a nature that he could not have been safely 
transferred to a VA or other Federal facility.  The record 
demonstrates that in late October 2003, the veteran had a 
myocardial infarction, for which he underwent a cardiac 
catheterization and angioplasty for a totally occluded left 
circumflex artery.  However, the Board observes that at the 
time of the December 2003 treatment, the veteran was not 
experiencing a myocardial infarction or any complications 
from his October 2003 angioplasty.  In this regard, Dr. O. 
R., in a December 2003 Short Stay Record indicated that 
although the veteran complained of some atypical chest 
discomfort, he had remained relatively stable since his prior 
myocardial infarction and subsequent angioplasty.  It is also 
significant to point out that the record demonstrates that 
the December 2003 catheterization and angioplasty of the 
veteran's right coronary artery had been scheduled in advance 
and was not for emergency treatment.  In this regard, in Dr. 
O. R. indicated that the December 2003 procedure had been 
recommended six weeks earlier at the time of the October 2003 
procedure and that it was elective in nature.  

The Board acknowledges that the December 2003 procedures were 
for the treatment of a very serious medical condition-
coronary artery disease.  However, the evidence of record 
does not demonstrate that at the time of the December 2003 
procedures, the veteran's condition was of such a nature that 
he could be considered to be experiencing a medical 
emergency.  Therefore, the Board concludes that because the 
evidence of record demonstrates that the veteran's prior 
cardiac condition had stabilized and does not establish that, 
six weeks later that he was immediately suffering from 
another myocardial infarction or any other emergency health 
condition, that the veteran was not suffering from a 
continued medical emergency of such a nature that he could 
not have been safely transferred to an VA or other Federal 
facility, or that he was immediately suffering from a 
condition of such a nature that a prudent lay person would 
have reasonably expected the delay in seeking medical 
attention to be hazardous to life or health. 

The Board also concludes that the record does not demonstrate 
that another VA facility was not feasibly available and that 
an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  In this 
regard, Dr. O. G, in an April 2004 letter, stated that it was 
medically necessary for the veteran to be taken to 
Bloomington Hospital for the December 2003 stent replacement 
and treated by Dr. C. F. H.  However, the Board observes that 
Dr. O. G. did not provide any rationale as to why it was 
medically necessary for him to go to the Bloomington Hospital 
as opposed to a VA facility.  Additionally, the veteran, 
during his April 2005 hearing, in response to why he had his 
second procedure scheduled with the Bloomington Hospital 
instead of trying to go to the VA, testified that the 
cardiologist who performed his first stent placement in 
October, scheduled him for the second stent placement in 
December, the day before he left the hospital in October.  
Moreover, the veteran indicated that he assumed that the 
physician who performed the first stent placement would do 
the second one as well and that the physician told him, "why 
go to another mechanic to finish something that we started."  
Thus, as the evidence of record does not demonstrate, and the 
veteran does not contend that he ever attempted to use or 
even contact the Indianapolis VAMC or any other VAMC prior to 
the December 2003 catherization and angioplasty, the Board 
concludes that the veteran has not established that a VA 
facility was not feasibly available or that an attempt to use 
a VA facility before hand would not have been considered 
reasonable by a prudent layperson.  

In conclusion, although the Board is sympathetic to the 
veteran's contentions concerning the circumstances 
surrounding his treatment at Bloomington Hospital on December 
2, 2003 and December 3, 2003, it cannot grant the veteran's 
claim unless the facts of the case meet all of the 
requirements under 38 C.F.R. § 17.1004, which this claim does 
not.  Thus, as the veteran's claim has failed to meet the 
necessary requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1000-1008 (2004), the claim must be denied. 




ORDER

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Bedford Regional Medical 
Center on October 24, 2003 is denied.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bloomington Hospital on December 
2, 2003 and December 3, 2003 is denied.


REMAND

The veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment received at Bloomington Hospital from October 24, 
2003 to October 27, 2003.  The record reflects that the 
veteran underwent a cardiac catherization and angioplasty on 
October 24, 2003 at Bloomington Hospital after suffering a 
myocardial infarction, for which he was initially treated at 
Bedford Regional Medical Center.  The record reflects that 
the VA denied the veteran's medical expense claim on the 
basis that VA facilities were feasibly available to provide 
the care to the veteran.  However, the Board observes that 
there is no competent medical opinion of record that 
addresses whether the October 2003 treatment at Bloomington 
Hospital was "rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health," 
whether VA or other Federal facilities "were not feasibly 
available, and whether the veteran could have been safely 
transferred to a VA or other Federal facility."  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2004)

In view of the foregoing, this case must be REMANDED to the 
VAMC for the following action:

1.  The Indianapolis VAMC should contact 
the veteran and request that he furnish 
the names, addresses, and dates of 
treatment of all medical providers from 
whom he received treatment for his 
October 24, 2003 myocardial infarction, 
to include records from the Bedford 
Regional Medical Center.  After securing 
the necessary authorizations for release 
of this information, the VAMC should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The adjudicator should conduct 
whatever research is necessary into the 
records of the Indianapolis VAMC to 
determine whether, on October 24, 2003, 
any physician, particularly, Dr. Kamal 
Girgis, of the Bedford Regional Medical 
Center contacted the VA regarding the 
veteran's condition.  The results of this 
research must be reduced to a written 
report that is added to the medical 
expense folder.

3.  The VAMC should obtain specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to the Bedford Regional Medical 
Center, and associate that information 
with the claims folder.  In particular, 
the VAMC should ascertain the distance 
between the nearest VA facility and 
Bedford Regional Medical Center, the 
distance between Bedford Regional Medical 
Center and Bloomington Hospital, and the 
distance between the nearest VA medical 
facility and the Bloomington Hospital.

4.  After completing the above 
development, the veteran's medical 
expense file, including any evidence 
developed above must be referred to the 
appropriate VA physician (a cardiologist, 
if available) for the production of an 
opinion as to whether or not the 
veteran's treatment at Bloomington 
Hospital was rendered in a medical 
emergency and whether such emergency, if 
present, existed through the entire 
period of treatment at that facility.

The physician should also provide an 
opinion as to whether or not a VA or 
other federal facility was feasibly 
available and whether an attempt to use 
them beforehand would not have been 
considered reasonable by a prudent 
layperson.  Specifically, the physician 
should comment on whether the nearest VA 
facility was capable of providing the 
specific type of care required by the 
veteran during his October 2003 treatment 
at Bloomington Hospital, and whether the 
veteran could have safely been 
transferred from Bedford Regional Medical 
Center to such VA facility on October 24, 
2003.  

The physician should be requested to 
indicate whether the veteran's treatment 
(cardiac catherization and angioplasty) 
at Bloomington Hospital was of a medical 
emergency of such nature that a prudent 
layperson would have reasonably expected 
that delay would have been hazardous to 
life or health.

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the veteran's 
emergency treatment for a myocardial 
infarction at the Bedford Regional 
Medical Center and his subsequent cardiac 
catherization and angioplasty at 
Bloomington Hospital.  The rationale for 
any opinion expressed should be set 
forth.

4.  Following completion of the above, 
the VAMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


